*676Opinion by
Tyson, J.
*675The appellant Avas indicted, tried and convicted for burglary. It is held in this case that where the house burglarized Avas a smoke house in which meat Avas kept and the evidence for the State tended to sIioav that the defendant had taken meat from the smoke house burglarized, it is competent for the State to prove that another person AAdio Avas particeps crvniinis had knowledge of the house and that it contained meat.
The charges requested by the defendant are held to have been properly refused, on the authority of Talbert *676v. State, 121 Ala. 33; Roberts v. State, ante, p. 47; Peagler v. State, 110 Ala. 13.
The judgment of conviction is affirmed.